Title: To George Washington from Henry Knox, 23 January 1793
From: Knox, Henry
To: Washington, George

 

Sir
War department 23 Jany 1793

I have the honor to submit to you the draft of a proposed letter to Governor Blount, together with the letter of the 26t[h] of November to which it refers. The secretary of the treasury is extremely urgent that the expence of the probable great numbers of militia which Governor Blount has in service should be reduced to the standard mentioned. I have the honor to be sir with perfect respect Your Obedient Servant

H. Knox

